Citation Nr: 1101141	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-10 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left foot disability, 
claimed as flat foot and hallux valgus of the left foot, and if 
so whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for migraine headaches, and if so 
whether the reopened claim should be granted.

3.  Whether  new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disorder, claimed as degenerative disc disease (DDD) and 
degenerative joint disease (DJD), and if so whether the reopened 
claim should be granted.

4.  Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder (PTSD).


5.  Entitlement to a rating in excess of 10 percent for right 
ulnar neuropathy with postoperative epicondylectomy.

6.  Entitlement to a rating in excess of 10 percent for 
postoperative right hallux valgus with bunionectomy and osteotomy 
of the right great toe.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 and December 2007rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  Service connection for a left foot disability and for 
migraine headaches was denied on the merits in a January 1988 
rating decision; the Veteran did not appeal. 

2.  Evidence received since the January 1988 decision is 
cumulative or redundant of the evidence previously of record or 
does not relate to an unestablished fact necessary to 
substantiate the claims for service connection for a left foot 
disorder or for migraine headaches.

3.  Service connection for a cervical spine disorder was denied 
on the merits in a March 2005 rating decision; the Veteran did 
not appeal.

4.  Evidence received since the March 2005 decision is cumulative 
or redundant of the evidence previously of record or does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a cervical spine disorder.

5.  An acquired psychiatric disorder was not present until more 
than one year following the Veteran's discharge from service, and 
no current acquired psychiatric disorder is etiologically related 
to active service.

6.  The Veteran is right-handed.

7.  The Veteran's right elbow disability is manifested by mild 
incomplete paralysis of the ulnar nerve.

8.  The Veteran's right foot disability approximates amputation 
of the great toe, but not amputation with removal of the 
metatarsal head.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim for service connection for a left foot disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has not been received to reopen the 
claim for service connection for migraine headaches.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has not been received to reopen the 
claim for service connection for a cervical spine disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).
 
4.  Psychiatric disability, to include PTSD, was not incurred in 
or aggravated by active service, and the incurrence or 
aggravation of a psychosis during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).
 
5.  The criteria for a rating in excess of 10 percent for right 
ulnar neuropathy with postoperative epicondylectomy are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.124a, 
Diagnostic Code 8616 (2010). 

6.  The criteria for a rating in excess of 10 percent for 
postoperative right hallux valgus with bunionectomy and osteotomy 
of the right great toe are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a psychiatric disorder, 
a cervical spine disorder, a left foot disorder and migraine 
headaches; she also seeks higher ratings for her service-
connected right elbow and right foot disabilities.  The Board 
will initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.




Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran was not provided adequate VCAA notice prior to the 
March 2006 rating decision that denied service connection for 
PTSD.  However, following provision of the required notice and 
completion of all indicated development of the record, the 
originating agency readjudicated the claim in March 2007.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by 
readjudication of the claim).  There is no indication or reason 
to believe the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Veteran was 
provided Kent-compliant notice by a letter in November 2006, 
prior to the December 2007 rating decision that denied the 
Veteran's petition to reopen the previously-denied claims.

Special development is required when PTSD claim is based on 
stressor of alleged physical or sexual assault.  See YR v. West, 
11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272 
(1999); M21-1, Part III, para. 5.14d; 38 C.F.R. § 3.304(f)(3).  
In this case, the RO sent the Veteran a letter in July 2005 
advising her of the elements required to establish service 
connection for PTSD and the types of evidence that are acceptable 
toward showing physical or sexual assault in service.  In August 
2008 the RO issued a memorandum formally finding the Veteran had 
not presented verifiable in-service stressors that could be 
submitted to the Joint Services Records Research Center (JSRRC) 
for verification.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs), service personnel records (SPRs) and 
Social Security Administration (SSA) disability records are of 
record, as are treatment records from those VA and non-VA medical 
providers identified by the Veteran as having relevant records.  
The Veteran has been afforded VA medical examinations in response 
to the claims herein decided.
  
In sum, any procedural errors in the originating agency's 
development and consideration of the claims were insignificant 
and non prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.

New and Material Evidence

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, and viewed the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which "does not require new and 
material evidence as to each previously unproven element of a 
claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If the prior final denial and the currently claimed disability 
involve different diagnostic codes, they are different claims for 
the purpose of VA adjudication.  A claim for one diagnosed 
disease or injury cannot be prejudiced by a claim for another 
diagnosed disease or injury; rather, the two claims must be 
considered independently.  Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).

Analysis: New and Material Evidence for Left Foot Disorder

The RO denied service connection for flat feet and for headaches 
by a rating decision in January 1988.  The Veteran was notified 
of the decision by a letter in February 1988 but did not appeal.  

The evidence of record at the time of the January 1988 rating 
decision was as follows: service treatment records (STRs) showing 
bilateral hallux valgus, right worse than left; and the report of 
a VA examination in September 1987 showing the Veteran complained 
of bilateral foot pain and bilateral flat feet but was found to 
have normal feet.

The specific reason the RO denied service connection on the 
merits in January 1988 was that flat feet and hallux valgus 
preexisted service and were not aggravated by service.

Evidence received since January 1988 pertaining to the left foot 
is as follows: the report of a postal service examination in 
February 1988 in which the Veteran endorsed history of foot 
trouble/flat feet but current normal examination of the feet; VA 
examination report date in February 1989 that is silent in regard 
to any current left foot disorder; a report of a VA examination 
of the feet in August 2001 noting diagnosis of hallux valgus of 
the left foot with small bunion on the left great toe; a report 
of a VA X-ray study of the left foot in August 2001 showing an 
impression of mild degenerative change of the first metatarsal 
phalangeal (MTP) joint; a July 2006 letter from Technical 
Sergeant Retired (TSGT, Ret.) SP stating that during active duty 
at Norton Air Force Base (AFB) the Veteran had to perform 
physically strenuous loading and unloading of aircraft, and that 
the Veteran's [unspecified] injuries can be related to her 
military occupation; and VA outpatient treatment records in 
February 2009 showing left foot bunionectomy consequent to hallux 
valgus disorder.    

On review of the evidence above, the Board finds no new evidence 
that pertains to any previously unestablished element needed to 
show entitlement to service connection for a left foot disorder.  
There is nothing in the evidence added to the record suggesting 
that the current left foot was incurred in or aggravated by 
active service, rather than a disorder that preexisted service 
and was not aggravated by service as had been found in the 
previous denial of the claim.  

The Board notes the July 2006 letter from TSGT (Ret) SP stating 
the Veteran performed physically strenuous activities in service 
and that her [unspecified] injuries can be related to her 
occupational specialty.  "A layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms;" see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
SP's statement is not material to this claim because nothing 
therein asserts that SP observed the Veteran to have any problems 
with her left foot during service or to have suffered any left 
foot injuries not documented in STRs.

The Board accordingly finds that new and material evidence has 
not been received to reopen the claim for service connection and 
that the benefit sought on appeal must therefore be denied.

Analysis: New and Material Evidence for Migraine Headaches

The RO denied service connection for headaches by a rating 
decision in January 1988.  The Veteran was notified of the 
decision by a letter in February 1988 but did not appeal.  

The evidence of record at the time of the January 1988 rating 
decision was as follows: STRs showing treatment for contraction 
headaches; and a report of VA examination in September 1987 
showing complaint of recurrent headaches but no underlying 
disorder noted on examination (X-ray of the skull and sinuses 
normal).

The specific reason the RO denied service connection on the 
merits in January 1988 was that the Veteran had no organic 
findings related to a headache disorder, and headache alone is 
not a ratable disability.
 
Evidence received since January 1988 pertaining to a headache 
disorder is as follows: a report of a postal service examination 
in February 1988 in which the Veteran endorsed history of 
frequent or severe  headaches, and in which the clinical 
impression was headaches related to visual impairment but no 
problem if glasses worn; a report of a VA examination in February 
1989 in which she reported migraine headaches since a spinal tap 
in service in 1986 (no diagnosis of headache disorder in the 
examination report); a report of a VA examination in November 
1992 in which it was noted she reported severe migraine headaches 
associated with tenseness of the neck muscles (no diagnosis 
pertaining to headaches in the examination report); a report of a 
VA neurological consult in June 2004 in which the neurologist's 
impression was no objective evidence of any neurological 
abnormality; a July 2006 letter from TSGT, Ret. SP stating that 
during active duty at Norton AFB the Veteran had to perform 
physically strenuous loading and unloading of aircraft, and that 
the Veteran's [unspecified ] injuries can be related to her 
military occupation; and a report of a VA X-ray study of the 
sinuses in September 2007 due to complaint of recurrent sinusitis 
with headaches but showing normal paranasal sinuses.

On review of the evidence above, the Board finds no new evidence 
that pertains to any previously unestablished element needed to 
show entitlement to service connection for a headache disorder.  
There continues to be no diagnosis for a chronic headache 
disorder that was not previously considered.  There is no new 
evidence, to include in the statement by TSGT (Ret) SP, which 
shows the Veteran had a chronic headache disorder during active 
service or that she had headache symptoms that were not 
documented in STRs.

The Board accordingly finds that new and material evidence has 
not been received to reopen the claim for service connection for 
migraine headaches and that the benefit sought on appeal must 
therefore be denied.
     

Analysis: New and Material Evidence for Cervical Spine Disorder

The RO denied service connection for a cervical spine disorder, 
on the merits, by a rating decision in March 2005.  The Veteran 
was notified of the decision by a letter in April 2005 but she 
did not appeal.  

The evidence of record at the time of the March 2005 rating 
decision was as follows: STRs; report of VA examination in 
September 1987 showing complaint of cervical radiculopathy but 
normal EMG and no evidence of cervical spine disorder on 
examination; a report of a postal service examination in February 
1988 in which the Veteran denied history of back surgery or back 
injury; reports of VA examinations in February 1989 and November 
1992 that are silent in regard to any current cervical spine 
disorder; VA EMG report in August 1997 showing no cervical 
radiculopathy; VA physical therapy treatment records in 2004 
showing cervical traction and therapeutic stretching exercises 
for spasms of the cervical paraspinal muscles; a report of a VA 
X-ray study of the cervical spine in June 2004 showing an 
impression of mild spondylosis involving C4, C5 and C6; a report 
of a VA MRI of the cervical spine in August 2004 showing an 
impression of extruded disc at C4 with stenosis and disc bulge at 
C6 without stenosis; and a report of a VA examination of the 
spine in February 2005 showing the examiner diagnosed 
degenerative disc disease (DDD) and degenerative joint disease 
(DJD) of the cervical spine with residuals. 

The specific reason the RO denied service connection on the 
merits in March 2005 was that the VA examiner in February 2005 
had stated as a medical opinion that the Veteran's claimed 
cervical spine disorder was not related to a cervical spine 
strain in service. 

Evidence received since March 2005 pertaining to a cervical spine 
disorder is as follows: a report of an MRI by Atlantic Radiology 
Associates in July 2006 showing disc herniation at C4-5, DDD at 
C5-6 and disc protrusion at C6-7; a July 2006 letter from TSGT, 
Ret. SP stating that during active service at Norton AFB the 
Veteran had to perform physically strenuous loading and unloading 
of aircraft, and that the Veteran's [unspecified ] injuries can 
be related to her military occupation; a report of a VA 
neurological consultation in August 2006 showing an assessment of 
current chronic neck pain due to DDD and C5 radiculopathy; and 
SSA disability records showing the Veteran had received worker 
compensation payment for injuries of her neck, left shoulder and 
left upper extremity incurred at her workplace in October 1991.   

On review of the evidence above, the Board finds no new evidence 
that pertains to any previously unestablished element needed to 
show entitlement to service connection for a cervical spine 
disorder.  There is no new evidence, to include in the statement 
by TSGT (Ret) SP, which shows the Veteran had a cervical spine 
injury or disorder during active service or that she had a neck 
injury that was not documented in STRs.  To the degree that SSA 
records address a post-service cervical spine disorder, they show 
workplace injury or aggravation after discharge from service and 
thus do not provide any additional evidence of a disorder 
originating in or due to active service.  Finally, there is 
nothing in the new evidence to challenge the competent medical 
opinion of the VA examiner that the Veteran's cervical spine 
disability is not related to active service. 

The Board accordingly finds that new and material evidence has 
not been received to reopen the claim and that the benefit sought 
on appeal must therefore be denied.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
an in-service stressor; and credible supporting evidence that the 
in-service stressor occurred."  38 C.F.R. § 3.304(f).

Generally, when the claimed stressor is not related to combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  

However, when the claimed PTSD stressor is physical or sexual 
assault in service, evidence from sources other than the 
veteran's service records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and, statements from family members, roommates, fellow 
service members or clergy.  Evidence of behavior changes 
following the claimed assault is one type of evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes. 38 C.F.R. § 3.304(f)(4).

Further, when the claimed PTSD stressor is physical or sexual 
assault in service, credible supporting evidence may also consist 
of a medical opinion, based on review of the evidence, that the 
personal assault occurred.  38 C.F.R. § 3.304(f)(4) (emphasis 
added). 

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests a psychosis to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.



 
Analysis: Service Connection for Psychiatric Disability

As noted below, the Veteran has been diagnosed with PTSD, 
depressive disorder, unspecified anxiety disorder and unspecified 
mood disorder.  The first element of service connection, medical 
evidence of a disability, is accordingly satisfied.   However, 
evidence of a present condition is generally not relevant to a 
claim for service connection, absent some competent linkage to 
military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

In regard to psychiatric disorders other than PTSD, a decision by 
the SSA granted the Veteran disability benefits for anxiety-
related disorder (primary diagnosis) and mood disorder (secondary 
diagnosis) effective from July 2005.  She was also diagnosed with 
"depression" or "depressive disorder" by various providers as 
concomitant with PTSD, but there is no indication that any such 
disorders are related to service.  

Careful review of the Veteran's STRs, which are extensive, shows 
that in July 1982 she presented to the Yongsan Army Hospital 
(Korea) requesting a profile for a "nervous condition" due to 
reported family history of problems adjusting to new 
surroundings, but the physician made no comment as to any current 
observed psychiatric symptoms.  STRs are otherwise silent in 
regard to any psychiatric complaints or abnormal findings.  In 
February 1987, shortly prior to discharge from service, the 
Veteran denied a history of nervous trouble, depression or 
excessive worry.  In February 1988, seven months after discharge 
from service, the Veteran had an employment physical examination 
for the U.S. Postal Service in which she denied having been 
treated for a psychiatric disorder but endorsed having used the 
antidepressant drug Elavil in the past; the examiner noted 
current mental status as "normal."  There is no competent 
medical opinion of record relating a depressive disorder, 
unspecified anxiety disorder or unspecified mood disorder to 
active service.  

In specific regard to the claimed PTSD, the Veteran asserts she 
has PTSD due to sexual trauma during service.  As noted below, 
several competent psychologists have diagnosed her with PTSD 
associated with military sexual trauma (MST).  However, just 
because a physician or other health care professional accepted 
the appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD does 
not mean the Board is required to grant service connection for 
PTSD.   Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The existence of an event alleged as a "stressor" that caused 
PTSD, although not the adequacy of the event to cause PTSD, is an 
adjudicative, not a medical, determination.  Zarycki, 6 Vet. App. 
91, 97-8.

The Veteran has asserted a number of incidents of MST as PTSD 
stressors.  She asserts that during basic training at Fort 
Jackson, South Carolina the drill sergeants would select recruits 
with whom they would have forcible sex in return for drugs, 
alcohol and outside food.  When assigned to an Army Aviation unit 
in Fort Rucker, Alabama the Veteran was raped in barracks by 
Staff Sergeant DN and subsequently had to have an abortion; she 
did not report the attack because it would have been her word 
against that of an NCO, but she was allowed to live outside 
barracks to remove her from the proximity of the NCO in question.  
While assigned to duty at Fort Meade, Maryland she was forcibly 
groped by Captain MC, but she fought him off; he threatened to 
end her career if she reported the attack.  Many years after 
discharge from service she had a chance encounter with ex-Captain 
MC at a VA facility, which aggravated her PTSD symptoms.     

A VA psychiatrist in July 2003 diagnosed MST, depression and 
chronic pain.  The record also contains letters and treatment 
records from private psychiatrist Dr. EWH, summarized as follows.  
In letters dated in April 2005, November 2005, April 2008 and 
October 2008, Dr. EWH diagnosed the Veteran with chronic PTSD and 
chronic major depression related to sexual harassment in the 
military.  Dr. EWH stated the Veteran reported to him that she 
began having symptoms in service (nightmares, anxiety, sleep 
disruption) and currently had similar symptoms of nightmares, 
panic attacks and flashbacks.  

The Veteran underwent a 12-session series of VA treatments for 
MST-related PTSD from August to October 2006; the treatment notes 
from those sessions are of record.  Her diagnoses throughout 
those sessions were PTSD, MST, history of sexual abuse and 
depressive disorder.

The Veteran is competent to report events during active service.  
However, once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's 
testimony simply because he or she is an interested party and 
stands to gain monetary benefits; personal interest may, however, 
affect the credibility of the evidence.  Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran's account of MST during 
active service, as presented to VA adjudicators and to various 
treatment providers, is not credible because it is inconsistent 
with objective evidence of record.

Review of STRs confirms that in January 1981 (Fort Rucker) the 
Veteran was pregnant and requested information on therapeutic 
abortion (TAB), and she underwent a voluntary interruption of 
pregnancy (VIP) the same month.  In September 1982 (Yongsan, 
Korea), and September 1983 (Fort Meade) she either requested 
pregnancy tests or was clinically suspected of being pregnant, 
and on three occasions while assigned to Norton Air Force Base 
(California) she also requested pregnancy tests or was clinically 
suspected of being pregnant (June 1985, November 1985 and 
February 1986).  Thus, while the STRs confirm the Veteran had a 
terminated pregnancy at Fort Rucker, they also indicate the 
Veteran was sexually active throughout her entire period of 
service and that the pregnancy at Fort Rucker may not have been 
due to rape as she now contends. 

The Veteran's service personnel records (SPRs) are associated 
with the claims file.  Review of the SPRs shows no indication of 
disciplinary actions, adverse personnel actions, drop in 
performance or requests for reassignment; in fact, the Veteran 
reenlisted in 1983 for four additional years of active duty and 
was eventually promoted to the rank of Sergeant.  During service 
she was awarded the Army Achievement Medal, the Army Commendation 
Medal and the Joint Service Medal; according to her own account 
she was approved for promotion to the next higher rank at the 
time of her discharge from service.  Also, although the Veteran 
reports she was allowed to live outside barracks at Fort Rucker 
to separate her from her reported abuser, there is no indication 
in SPRs that the Veteran was granted Basic Allowance for Quarters 
(BAQ) to live off base (while at Fort Rucker the Veteran was 
granted Basic Allowance for Subsistence, otherwise known as 
"separate rations," because she reported mess hall food made 
her sick, but there is no indication she was granted BAQ).

In a self-reported Report of Medical History in February 1987, 
shortly prior to discharge from service, the Veteran denied 
history of nervous trouble of any sort; she also denied 
depression or excessive worry and denied frequent trouble 
sleeping.  Thus, her reports to Dr. EWW of onset of nightmares 
and trouble sleeping in service are inconsistent with her own 
statements at the time of her discharge from service.  Given that 
the Veteran demanded in writing at the time of her discharge to 
know what disability benefits she would receive, it does not 
appear that she would have been hesitant to report all her 
current symptoms.

Significantly, a VA outpatient interdisciplinary assessment in 
December 2001 states the Veteran denied history of MST; 
depression screen was also negative.  Similarly, in February 2003 
she denied stressful experience such as being sexually assaulted 
or raped, and PTSD screen at the time was negative.  It was not 
until July 2003 that the Veteran began to allege MST.

The Veteran was referred to the VA mental health clinic in July 
2003 for a positive response during depression screen in which 
she had stated she took little interest or pleasure in things; 
the Veteran reported that during service she had been sexually 
harassed in the form of being offensively touched, although she 
did not provide a direct "yes" or "no" answer when she was 
asked if she had been raped.  It was at this point that a VA 
psychiatrist first diagnosed MST.  The Board notes that the 
Veteran's reports of MST, which have become increasingly lurid as 
the claim has progressed, are inconsistent with her previous 
repeated denials of MST prior to July 2003.

Also probative regarding the Veteran's credibility is an 
examination report by a VA neuropsychologist in August 2006, 
performed due to the Veteran's concerns about increased severity 
of memory deficits over the past six months.  The psychologist 
continued the current diagnosis of PTSD, but stated the Veteran 
appeared to be purposefully feigning problems for secondary gain 
or unconsciously converting stress and exaggerating symptoms to 
obtain security and support from others.  

The various psychiatrists and psychologists who have noted PTSD 
as due to MST appear to have done so based only on the Veteran's 
self-reported history, rather than review of the complete record.  
A medical professional's opinion based on a post-service 
examination of a veteran is not competent evidence that an in-
service stressor occurred.  Cohen v. Brown, 10 Vet. App. 128, 145 
(1997); Moreau, 9 Vet. App. 389, 395-96.  

To the degree that the medical providers have based their 
opinions on the Veteran's self-reported accounts of MST, the 
Board has found such reports to be not credible, and it follows 
that medical opinions based on such reports are not probative.  
Further, because such medical opinions are not based on review of 
the evidence they do not constitute verification of MST under 
38 C.F.R. § 3.304(f)(4).

The Veteran's mother submitted letters in August 2005 and 
December 2007 stating the Veteran's personality changed after she 
joined the service.  While the Veteran was in basic training she 
called her mother and reported sexual harassment and abuse, but 
the Veteran did not report the abuse at the time because she did 
not know anyone she could trust.  One night the Veteran called 
her mother and reported she had an abortion due to rape; the 
Veteran's mother wanted to pursue legal action against the 
responsible NCO but feared the consequences to the Veteran had 
she done so.  When the Veteran's mother was seriously ill, the 
Veteran requested a hardship transfer, which was refused.  When 
the Veteran's mother was able to visit the Veteran, she found the 
Veteran to be heavily medicated, socially isolated and with a 
completely changed personality.

As a layperson, the Veteran's mother can certainly provide an 
eyewitness account of the Veteran's visible symptoms at any given 
time.  Espiritu , 2 Vet. App. 492, 494.  However, STRs disprove 
that the Veteran was heavily medicated during service (the 
Veteran similarly reported to the VA neuropsychologist in August 
2006 that she had been very heavily medicated for pain and 
anxiety at the time of her discharge from service, but the 
neuropsychologist was able to verify only that the Veteran had 
been prescribed at the time for a pain reliever, a muscle 
relaxant and an anti-inflammatory).  There is no indication in 
SPRs that the Veteran requested a hardship transfer as her mother 
now asserts.  While the Veteran's contemporaneous account to her 
mother of MST must be considered probative, they are insufficient 
by themselves to verify the stressors since the Veteran's herself 
denied MST on several occasions after discharge from service. 

In support of her stressors the Veteran also submitted an August 
2005 statement from her friend VRR stating the Veteran's 
personality had changed dramatically since their school days 
together.  VRR stated the Veteran had informed her of the MST 
incidents in basic training, Fort Rucker and Fort Meade as 
described above.  Similarly, the file contains a November 2006 
letter from retired Master Sergeant (MSG) WAM asserting the 
Veteran became a "complete and total vegetable" due to abuses 
by senior officers during active service.  There is no indication 
that either VRR or WAM have any knowledge of the purported 
stressors other than reliance on the Veteran's own account, which 
has been deemed to be insufficiently credible.

In sum, the Board finds that service connection for PTSD may not 
be granted because the Veteran  has not presented verified or 
verifiable stressors, and service connection for a psychiatric 
disorder other than PTSD may not be granted because there is no 
evidence that such disorder began during service or is 
etiologically related to service or that the Veteran manifested a 
psychosis within one year after her discharge from service.

Because the evidence preponderates against the claim the benefit-
of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Service-Connected Disabilities

General Rating Principles

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability. It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In both initial rating claims and normal increased rating claims, 
the Board must discuss whether "staged ratings" are warranted, 
and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion this case presents no 
evidentiary considerations that would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities on appeal.  


A. Right Elbow Disability

The Veteran is right-handed.  Accordingly, the rating criteria 
cited below refer to the dominant (major) extremity.

Disabilities of the ulnar nerve are rated under the criteria of 
38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves), 
Diagnostic Code (DC) 8516 (complete or incomplete paralysis), DC 
8616 (neuritis) and DC 8717 (neuralgia).  The rating criteria for 
all these DCs are as follows.  A rating of 10 percent is awarded 
for mild incomplete paralysis of the major extremity.  A rating 
of 30 percent is awarded for moderate incomplete paralysis of the 
major extremity.  A rating of 40 percent is awarded for severe 
incomplete paralysis of the major extremity.  A rating of 60 
percent is awarded for complete paralysis of the ulnar nerve in 
the major extremity (with "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers; cannot spread the 
fingers or reverse; cannot adduct the thumb; flexion of wrist 
weakened).

A note to the rating schedule states the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the rating 
should be for the "mild" or at most the "moderate" degree.      

For reference, normal range of motion of the elbow is flexion 0 
degrees to 145 degrees.  Normal forearm supination is 0 degrees 
to 85 degrees, and normal forearm pronation is 0 degrees to 80 
degrees.  38 C.F.R. § 4.71a, Plate I.

Historically, an unappealed rating decision in May 2004 continued 
the current 10 percent rating.  The instant request for a higher 
rating was received in October 2006.

The report of a VA neurology consult dated in June 2004 notes 
there was no evidence of any neurological abnormality.  
Significantly, the examiner noted the Veteran appeared to be 
exaggerating her symptoms in that she complained vociferously of 
pain when touched on the right upper extremity (RUE) by the 
examiner, or with any motion of the RUE, but she carried a heavy 
bag with her right hand and shoulder with no apparent discomfort.

A July 2007 letter from chiropractor Dr. RWW states he had been 
treating the Veteran since March for pain in the right arm and 
wrist associated with ulnar entrapment and cubital tunnel 
syndrome that had required a medial epicondylectomy.  The pain in 
the right wrist and fingers could be due to adhesions since 
surgery.  Chiropractic treatment had caused improvement in range 
of motion and decrease in pain and spasm.

The Veteran had a VA examination in July 2007 in which she 
complained of stinging pain radiating up from the elbow and down 
into the hand; she also reported she had weakness of the right 
hand and would sometimes drop objects.  She stated the pain was 
constant and severe every day, not occurring in flares.  She 
reported taking pain medication without significant side effects.  
Motor examination showed mild weakness of the right finger 
flexors and mild weakness in elbow flexion and extension (4/5).  

Sensory examination showed decreased pain sensation and decreased 
vibratory sensation in the thumb, fourth and fifth fingers of the 
right hand.  The ulnar aspect of the elbow was tender but the 
elbow had no deformity or crepitation.  Range of motion testing 
of the right elbow disclosed extension to 0 degrees without pain 
and flexion to 140 degrees, with pain at 140 degrees.  Supination 
and pronation were both 0 degrees to 90 degrees, without pain.  
Repetition of motion caused no loss of motion secondary to pain, 
weakness, fatigue or lack of endurance.  Reflexes were 2+.  The 
muscles were normal in tone and bulk, without atrophy.  There 
were no tremors, tics or other abnormal movements.  X-ray 
examination of the right elbow showed post surgical changes of 
the medial epicondyle but was otherwise unremarkable.  The 
examiner diagnosed ulnar neuropathy of the right arm and 
postoperative medial epicondylectomy.   

The Veteran stated during examination that she had not been 
employed for the past four years, having lost her job as a 
teacher due to stress and depression, but she stated she had 
missed workdays due to taking for her various musculoskeletal 
disorders.  She also stated that right arm pain interfered with 
occupational motions such as writing on a chalkboard, repeated 
writing and use of a computer.  The examiner stated the Veteran's 
disability would cause moderate impact on activities of daily 
living (ADLs) such as chores, shopping and exercise, and would 
cause mild impact on ADLs including feeding, bathing, dressing, 
toileting and grooming.

A decision by the SSA granted the Veteran disability benefits for 
anxiety-related disorder (primary diagnosis) and mood disorder 
(secondary diagnosis) effective from July 2005.  SSA records are 
silent as to the severity of the right arm disability.

The record contains an undated letter from Ms. VR, received in 
October 2008, and an October 2008 letter from Ms. RMJ.  Both 
letters recount the Veteran's current difficulty caring for 
herself due to multiple medical and psychiatric problems, but 
neither letter addresses the right elbow/right arm disability 
specifically.

On review of the evidence above the Board finds the Veteran's 
disability picture most closely approximates mild incomplete 
paralysis of the ulnar nerve.  The most recent VA examiner 
characterized the impact of the disabilities on ADLs as ranging 
between "mild" to "moderate."  However, the definition of 
"complete" paralysis is based primarily on flexion and 
contraction of the fingers, and the same examiner characterized 
the weakness of the right finger flexors and the weakness of 
elbow flexion and extension as "mild."  It is accordingly clear 
that the degree of paralysis as defined by the rating schedule 
more closely approximates "mild" than "moderate."  

Although the Veteran complains of significant loss of function of 
the right arm, to include weakness of grip, she has been 
clinically noted to exaggerate the severity of her symptoms and 
her motor strength is objectively measured as 2+.  On examination 
she has near-normal range of motion of the elbow that would not 
be compensable under any applicable diagnostic code in 38 C.F.R. 
§ 4.71a.  There is no indication of muscle atrophy or spasm.  The 
Veteran complains of subjective pain, but the current 10 percent 
rating is an appropriate compensation for pain.  

The Board has considered whether a "staged rating" may be 
assigned, but the criteria for higher evaluation are not shown 
during any definable period during the course of the appeal.  
Hart, 21 Vet. App. 505.

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  

In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

In this case the manifestations of the service-connected 
disability are contemplated by the schedular criteria.  The Board 
has therefore determined that referral of this case for extra-
schedular consideration under 38 C.F.R. § 3.321 is not in order.

B. Right Foot Disability

Hallux valgus is rated under the criteria of 38 C.F.R. § 4.71a, 
DC 5280 (hallux valgus, unilateral).  A rating of 10 percent is 
awarded for hallux valgus operated with resection of the 
metatarsal head, as well as for severe hallux valgus equivalent 
to amputation of the great toe.  There is no provision for a 
rating higher than 10 percent.

Under the "amputation rule" the combined rating for 
disabilities of an extremity may not exceed the rating for the 
amputation at the elective level, were the amputation to be 
performed.  38 C.F.R. § 4.68.  Amputation of the great toe is 
rated under the criteria of DC 5171, under which a rating of 10 
percent is awarded for amputation without metatarsal removal.  A 
rating of 30 percent is awarded for amputation with removal of 
the metatarsal head.

Historically, a rating decision in February 2002 continued the 
current 10 percent rating for postoperative right hallux valgus 
with bunionectomy and osteotomy of the right great toe.   The 
instant request for a higher rating was received in October 2006.

The Veteran had a VA examination of the feet in July 2007 in 
which she complained of severe pain in the right great toe, 
constant and not associated with flare-ups.  She treated the pain 
with ointment and used an orthotic shoe, with only partial 
relief.  The Veteran reported she had not worked for the past 
four years, having lost her job as a teacher due to stress and 
depression, but stated her foot pain made her unable to be on her 
feet all day as would be expected of a teacher.  She stated she 
could perform all ADLs but could only walk about a block and 
could only stand for a few minutes.  

On examination the Veteran had a slow and unsteady gait, although 
without evidence of abnormal weight bearing.  There was objective 
evidence of pain with assisted and passive ranges of motion.  
Repetitive motion caused no additional limitation of function.  
There was tenderness over the first MTP area but no swelling, 
instability or weakness.  The hallux valgus had been corrected by 
surgery and the angle was now 12 degrees.  There was no skin or 
vascular foot abnormality.  There were no flat foot and no 
malalignment of the Achilles tendon or of the forefoot or 
midfoot.  There was no muscle atrophy of the foot or other foot 
deformity.  X-rays of the right foot showed bunionectomy of the 
right great toe and mild degenerative changes of the first MTP 
joint but were otherwise unremarkable.  The examiner's diagnosis 
was right great toe hallux valgus, postoperative bunionectomy and 
osteotomy with DJD.

A decision by the SSA granted the Veteran disability benefits for 
anxiety-related disorder (primary diagnosis) and mood disorder 
(secondary diagnosis) effective from July 2005.  SSA records are 
silent as to the severity of the right foot disability.

The record contains an undated letter from Ms. VR, received in 
October 2008, and an October 2008 letter from Ms. RMJ.  Both 
letters recount the Veteran's current difficulty caring for 
herself due to multiple medical and psychiatric problems, but 
neither letter addresses the right foot disability specifically.
  
On review of the evidence above, the Board notes the Veteran's 
current 10 percent rating is the highest evaluation available 
under the applicable rating criteria; it is also the highest 
evaluation available under the "amputation rule."  

The Veteran was shown on examination to have DJD of the MTP 
joint.  Where medical evidence shows claimant has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion, as in this case, a separate rating 
may be assigned if there is additional disability due to 
limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also 
Hicks v. West, 8 Vet. App. 417 (1995).  However, there is no 
indication in this case that there is additional disability due 
to limitation of motion of the great toe.

Painful motion of a major joint or groups caused by degenerative 
arthritis, where the arthritis is established by X-ray, is deemed 
to be limited motion and entitled to a minimum 10 percent rating, 
per joint, combined under DC 5003, even though there is no actual 
limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The Veteran's 
current 10 percent rating satisfies Lichtenfels.

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  In 
this case the manifestations of the service-connected disability 
are contemplated by the schedular criteria, and the Board has 
therefore determined that referral of this case for extra-
schedular consideration under 38 C.F.R. § 3.321 is not in order.  
Thun, 22 Vet. App. 111, 115. 


ORDER

As new and material evidence has not been received, reopening of 
the claim for service connection for a left foot disability is 
denied.

As new and material evidence has not been received, reopening of 
the claim for service connection for migraine headaches is 
denied.

As new and material evidence has not been received, reopening of 
the claim for service connection for a cervical spine disability 
is denied.

Service connection for a psychiatric disability, to include PTSD, 
is denied.

A rating higher than 10 percent for right ulnar neuropathy with 
postoperative epicondylectomy is denied.

A rating higher than 10 percent for postoperative right hallux 
valgus with bunionectomy and osteotomy of the right great toe is 
denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


